Citation Nr: 0530017	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  04-08 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a head injury.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
skin disorder.

3.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as to due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1968 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the veteran also completed an appeal as 
to the disability rating for his service-connected post-
traumatic stress disorder (PTSD).  The veteran's evaluation 
for PTSD was subsequently increased to 100 percent via a 
September 2003 rating decision.  This represents a full grant 
of the benefit sought on appeal as to that issue, and it is 
no longer before the Board at this time.

The issue of entitlement to service connection for diabetes 
mellitus, type II, claimed as due to exposure to herbicides 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will provide notification when 
further action is required on the part of the veteran.


FINDINGS OF FACT

1.  In November 1993, the RO denied the veteran's claim for 
service connection for residuals of a head injury.

2.  Evidence received since the RO's November 1993 rating 
decision does not relate to an unestablished fact necessary 
to support the veteran's claim, and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for residuals of a head injury.

3.  In July 2000, the Board denied the veteran's claim for 
service connection for acneform eruption, claimed as 
secondary to herbicide exposure.

4.  Evidence received since the Board's July 2000 decision 
does not relate to an unestablished fact necessary to support 
the veteran's claim, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a skin disorder.


CONCLUSIONS OF LAW

1.  The November 1993 RO rating decision which determined 
that new and material evidence had not been received to 
reopen the claim of service connection for a head injury is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received since the 
November 1993 rating decision; thus, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2005).

3.  The July 2000 Board decision which determined that new 
and material evidence had not been received to reopen the 
claim of service connection for acneform eruption, claimed as 
secondary to herbicide exposure, is final.  38 U.S.C.A. § 
7105 (West 2002).

4.  New and material evidence has not been received since the 
July 2000 Board decision; thus, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service entrance examination report shows his 
head and skin were normal.  The August 1970 separation 
examination also showed his head and skin were normal.  No 
defects or diagnoses were noted.  At that time, the veteran 
reported no history of a head injury or skin disease.  He 
again underwent service examination in February 1972.  His 
head and skin were normal.  He reported no history of head 
injury or skin disease.

In an April 1983 private treatment record, J.C., M.D., 
indicated the veteran had a rash on his face.  It was on both 
sides of his neck below his ears.  He reported that it was on 
and off for the previous two or three years.  On examination, 
the doctor found multiple lymph nodes on both sides of the 
neck.

In a June 1983 written statement, R.S., D.O., indicated that 
the veteran was treated for furunculosis.

In an undated written statement, received by the RO in June 
1983, Dr. C indicated the veteran had a skin problem on his 
face after shaving.  He had infections and dermatitis 
frequently.  It was recommended the veteran not shave, for 
preventative measures.

In a June 1983 written statement, the veteran indicated that, 
because of his exposure to Agent Orange, he experienced 
symptoms with which the skin on his face and neck itched and 
burned severely.  When he scratched, it would bleed.  He said 
it had now spread to his shoulders.

In July 1983, the veteran underwent VA examination.  He 
complained that his skin had broken out intermittently over 
the previous thirteen years.  He also reported dizziness off 
and on for the previous thirteen years, saying it began two 
months after he returned from Vietnam in 1970.  On 
examination, his head was normal.  On skin examination, it 
was noted the veteran served in Vietnam from 1969 to 1970.  
He had no acne problems prior to his duty in Vietnam.  Now he 
had cystic acne vulgaris and comedo formation on the face, 
chest, back, buttocks, and atypical acne areas.  The 
diagnosis was acneiform eruption, possibly related to Agent 
Orange exposure.

In a December 1983 rating decision, the RO denied service 
connection for a skin rash.


In a June 1993 written statement, the veteran indicated that 
when he returned from Vietnam he had problems with a skin 
rash that looked and felt like a deep sunburn.  He described 
itching and burning.  He said he had a very severe rash when 
he was in the National Guard in 1977.

In August 1993, the veteran again underwent VA examination.  
He alleged a head injury while stationed in Vietnam in 1970, 
when he struck his head on a large boulder, followed by some 
blackouts.  However, there was noted to be no documentation 
of this in the claims folder.  The veteran complained of a 
skin rash on the face, neck, shoulders, and arms since that 
time.  On examination, the skin revealed a few small 
excoriated acneform lesions, primarily over the face and 
upper arms, and numerous small scarred areas over the upper 
extremities and upper back.  There was no evidence of 
neoplasia.  The diagnosis was of acneform eruption involving 
the face, shoulders, and upper back.  The etiology was stated 
to be unknown to the examiner.

In a November 1993 rating decision, the RO denied service 
connection for residuals of a head injury.

In an April 1994 rating decision, the RO denied service 
connection for acneiform eruption claimed as secondary to 
herbicide orange exposure.

In September 1996, the veteran testified before a Member of 
the Board at the RO.  He contended that his skin disorder was 
related to Agent Orange exposure in Vietnam.  He said he 
noticed an acne problem when he got back from Vietnam in 
1970.  He stated that he went to the VA hospital and was told 
nothing could be done for him.  He tried to see a private 
physician in 1971, but he was unable to help the veteran.  In 
1983, he went to another doctor.  He was admitted to the 
hospital.  They were unable to help him as well.  The veteran 
described his rash as looking like sunburn.  It flared up and 
occurred over his entire body.  He described knots on his 
skin.  He got the rash mostly in the summer and on his face, 
chest, and arms.  The only treatment was to use salt water to 
dry his rash.


In January 1997, the Board remanded the veteran's request to 
reopen his claim for service connection for acneform eruption 
secondary to Agent Orange exposure, for further evidentiary 
and procedural development.

March 2001 VA clinical records show the veteran complained of 
a rash, severe itching, and chills.  He believed it was due 
to his smoking cessation medicine.  On examination, the 
veteran had hives all over and excoriations to the back, 
neck, and arms.  The assessment was a drug reaction, 
diagnosed as urticaria.

A June 2001 VA clinical record shows the veteran described an 
incident in service when he jumped to avoid incoming enemy 
fire, hit his head on a rock, and knocked himself out for a 
couple of hours.  He said he now suffers from headaches.

In October 2001, the veteran submitted a claim for service 
connection for residuals of a head injury, and for diabetes 
due to Agent Orange exposure.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, supra, the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
this was done.

In a January 2002 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
January 2004 statement of the case (SOC) and April and 
December 2004 supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claims.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the appellant's claims, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish a reopened claim.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the January 2004 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).




In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Applicable Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumption 
period under 38 C.F.R. § 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumption period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the U.S. 
Court of Appeals for the Federal Circuit, which has stated, 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as a lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

VA regulations provide that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  The veteran has been shown to have served in 
Vietnam.  Therefore, he is presumed to have been exposed to 
herbicides, under the above-cited regulations.

C.  New and Material Evidence Claims

In a November 1993 rating decision, the RO denied service 
connection for residuals of a head injury, on the basis that 
service medical records were negative as to any in-service 
head injury.

In a July 2000 decision, the Board found that new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for acneform eruption, 
claimed as secondary to herbicide exposure.  The Board then 
denied the veteran's claim for service connection on the 
merits, on the basis that acneform eruption was not a 
disorder that was presumptively linked to herbicide exposure 
and on the basis that there was no evidence of a relationship 
between acneform eruption and any incident of military 
service.

Since the veteran did not appeal the aforementioned RO and 
Board decisions, they are final.  38 U.S.C.A. § 7105.  He 
filed his pending request to reopen his claims on July 26, 
2001.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

The Board notes that 38 C.F.R. § 3.156 has been amended, and 
that the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (now codified at 38 C.F.R. § 3.156(a) (2005)).  
However, this change is not applicable in the present case 
because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. at 45,629.  Nevertheless, to whatever extent the 
new legislation has changed the approach to developing 
evidence in claims, it has not modified the longstanding 
requirement that a previously denied claim may not be 
reopened and readjudicated unless, and until, there has been 
a finding that new and material evidence has been submitted.

In conjunction with the request to reopen, evidence has been 
received.  This includes the March 2001 VA clinical records 
showing the veteran had a skin rash, and the June 2001 VA 
clinical record showing he described a head injury with 
unconsciousness while in Vietnam.  The veteran also submitted 
various written statements contending that he incurred a head 
injury in service and that his skin disorder was due to Agent 
Orange exposure in service.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  As to his claim for a head injury, the veteran 
was denied service connection because there was no evidence 
in his service medical records of such an injury, or any 
subsequent treatment.  The new evidence added to the claims 
folder does not demonstrate otherwise.  As noted above, the 
only added medical evidence is a June 2001 VA record showing 
the veteran reported a head injury in service.  There is no 
new evidence showing that his service medical records 
demonstrated such an injury.

Accordingly, the Board finds that the additional evidence, in 
that it does not help to establish that the veteran incurred 
a head injury during service, does not relate to an 
unestablished fact necessary to support the claim and does 
not raise a reasonable possibility of substantiating the 
claim that the veteran incurred a head injury in service, as 
required by 38 C.F.R. § 3.156.  Stated differently, the 
veteran has not submitted new and material evidence.

As to the veteran's attempt to reopen a claim for entitlement 
to service connection for a skin disorder, the claim was 
previously denied by the Board in July 2000 because the skin 
disorder with which the veteran was diagnosed was not a 
presumptive disability linked to Agent Orange exposure.  In 
addition, the medical evidence of record did not demonstrate 
any link between the veteran's actual diagnosis and his 
military service.

The new evidence added to the claims folder, which consists 
of March 2001 VA records showing a skin rash and the 
veteran's statements, does not demonstrate that he either has 
a disorder that is presumptively related to Agent Orange 
exposure, or that his current diagnosis is related directly 
to military service.  Specifically, the new VA medical 
records show only that the veteran had an allergic reaction 
to a nicotine cessation patch.  He was diagnosed with 
urticaria, which is a skin eruption that is allergic in 
origin.  These additional medical records do not show that 
the veteran was ever diagnosed with chloracne, nor do they 
show that any currently diagnosed skin disorder is related to 
service.

Accordingly, the Board finds that the additional evidence, in 
that it does not help to establish by competent evidence that 
the veteran was diagnosed with chloracne or that any current 
skin disorder is related to military service, does not relate 
to an unestablished fact necessary to support the claim and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a skin disorder.  38 C.F.R. 
§ 3.156.  In other words, the veteran has not submitted new 
and material evidence.

Accordingly, the Board concludes that new and material 
evidence has not been submitted, and therefore the claims of 
entitlement to service connection for residuals of a head 
injury and for a skin disorder are not reopened.


ORDER

The application to reopen the claim of service connection for 
residuals of a head injury is denied.

The application to reopen the claim of service connection for 
a skin disorder is denied.


REMAND

With regard to the veteran's claim for service connection for 
type II diabetes mellitus, the Board notes that there is 
conflicting evidence of record.  The only medical evidence of 
record pertaining to the veteran's claim for service 
connection for this disorder is the report of a June 2002 VA 
examination.  The examiner diagnosed the veteran with 
diabetes mellitus, type II.  However, it is unclear whether 
the examiner reviewed the veteran's claims file.  The 
examiner indicated that the veteran had received a diagnosis 
of diabetes mellitus one year before, and the veteran 
indicated, in a February 2002 written statement, that he had 
recently been diagnosed with the disorder at a VA facility in 
Dallas.  However, a thorough review of the VA outpatient 
records associated with the claims file shows no treatment 
for or diagnosis of diabetes mellitus, type II, or any 
associated symptoms.

Furthermore, the June 2002 VA examination report indicates 
the veteran was taking oral hypoglycemic agents.  However, 
the VA clinical records do not address or verify this 
information.  It appears from the report that the VA examiner 
based his recitation of history, and the diagnosis, upon 
information received only from the veteran.  However, again, 
this is unclear.  The Board does note that the veteran 
underwent a blood serum test at that time, and his glucose 
level appears to have been lower than that which is 
considered normal.

Based upon the lack of evidence of a fully-supported diabetes 
mellitus diagnosis in the veteran's VA clinical records and 
the low glucose test result at his VA examination, the RO 
denied his claim, despite the diagnosis of the VA examiner.  
Given the uncertainty associated with the evidence of record, 
the Board finds that a remand is necessary to clarify the 
veteran's diagnosis.  The veteran has stated that his 
treatment is with VA in Dallas, Texas.  He indicated that his 
diagnosis for diabetes mellitus, type II, was at the Dallas 
VA Medical Center.  He has never indicated that he received 
any medical treatment from a private physician or facility.  
Therefore, the Board finds that the RO should ensure that all 
of the veteran's VA clinical records are obtained and 
associated with the claims file.  Then, the veteran should be 
afforded an examination to determine, based upon a review of 
the evidence of record and a clinical evaluation of the 
veteran, whether he has a diagnosis of diabetes mellitus, 
type II.  As noted above, the veteran has been verified to 
have served in the country of Vietnam during the applicable 
time period, so only a diagnosis is needed to presumptively 
service connect the claimed disorder.

Therefore, due process demands that this claim is REMANDED 
for the following:

1.  The RO should review the claims folder and 
determine whether any medical records are missing 
from the Dallas VA Medical Center.  Any 
additional records obtained should be associated 
with the claims file.

2.  The veteran should be afforded a VA 
endocrinology examination to determine the 
existence, type, and presence of diabetes 
mellitus.  All indicated tests and studies are to 
be performed.  Prior to the examination, the 
claims folder must be made available to the 
examiner for appropriate review.  A notation to 
the effect that this record review took place 
must be included in the report of the examiner.

a.  The examiner should be asked to render 
an opinion as to whether the veteran has 
diabetes mellitus, and, if so, what type 
(type I or II)?  The mode of treatment, if 
any, should be described.  If a diagnosis 
of diabetes mellitusis not demonstrated, 
that too should be set forth.

b.  A complete rationale should be given 
for any opinion and conclusion expressed.  
The examiner should be specifically asked 
to address the report of the veteran's 
June 2002 VA examination and the resulting 
diagnosis, and to comment on the presence 
or absence of evidence showing a diagnosis 
of diabetes mellitus, type II, in the 
veteran's VA clinical records.  In 
addition, the examiner should identify 
those facts determined to be clinically 
significant and relied upon as the basis 
for the expressed opinion.

3.  If the benefits sought on appeal remain 
denied, the veteran and his representative should 
be provided with an SSOC.  The SSOC should 
contain notice of all relevant actions taken on 
the claim, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues currently on appeal since 
the December 2004 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


